DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings (Figures 6-11) are objected to because the figures have faded lines and numbers and/or are difficult to read. “All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning” 37 CFR 1.84(l). “The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface 
Below are examples of poor characteristics and acceptable characteristics:

    PNG
    media_image1.png
    866
    573
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    866
    603
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. “the position sensor” in claim 2 is indefinite because “at least one position sensor” was defined. It is unclear if there is only a single position sensor or a possible plurality of sensors.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0342942 (Smith).
Regarding claim 1, Smith teaches a nacelle for an aircraft turbojet engine with, a thrust reverser device (Fig 6-11, para 40), said the nacelle comprising: a fixed structure (702), and a movable structure displaceable in translation (translating cowl .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0342942 (Smith) in view of US 4827248 (Crudden).
Regarding claim 1-2, Smith teaches a nacelle for an aircraft turbojet engine with, a thrust reverser device (Fig 6-11, para 40), said the nacelle comprising: a fixed structure (702), and a movable structure displaceable in translation (translating cowl 602) along an axis substantially parallel to a longitudinal axis of the nacelle between a retracted position in which an aerodynamic continuity with the fixed structure of the nacelle during a direct jet operation of the nacelle is provided (Fig 6; closed position of the transcowl 602; Fig 3 also depicts a retracted/stowed position with aerodynamic continuity of the transcowl and an upstream fixed structure 108; para 40; transcowl moves along/parallel to thrust reverser centerline/longitudinal axis) and a deployed position in which a passage intended for the circulation of a secondary air flow diverted during a reverse jet operation of the nacelle is provided (Fig 7 showing passage 203 for secondary airflow 104 diverted during reverse jet operation; Fig 4 also depicts deployed position), and at least one position sensor configured and arranged in the nacelle to detect a deformation of the movable structure exceeding a predetermined authorized deformation threshold (para 41-47; position sensors 502, 504 measure separation distance between edge 704 of the transcowl and the fixed structure 702 at different 
Smith teaches the sensors arranged in the nacelle as discussed above, but even if Smith was not construed as teaching the sensors arranged in the nacelle, Crudden teaches position sensors that are positioned in a nacelle, the position sensor comprising a detector secured to the fixed structure of the nacelle and a target secured to the movable structure, wherein the at least one position sensor is configured to send a signal to an external device when the target substantially faces the detector (Fig 4-8, detector 20 fixed to torque box 8, target secured to translating cowl 10; both are inside the nacelle 6/10 – see col 5 ll. 61-col 6 l. 17). It would have been obvious to one of ordinary skill in the art at the time of filing to arrange the sensors of Smith in the nacelle and make the position sensor comprising a detector secured to the fixed structure of the nacelle and a target secured to the movable structure in order to improve aerodynamics and ensure accuracy and reliability, as taught by Crudden (col 7 ll. 15-48, col 5 ll. 39-.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0342942 (Smith) in view of US 4827248 (Crudden), and further in view of US 2004/0060371 (Barkhoudarian).
Regarding claim 3, Smith in view of Crudden teaches the at least one position sensor is a proximity sensor with the detector secured to the fixed structure of the nacelle and the target secured to the movable structure (see rejection of claim 2 above), but fails to teach the at least one position sensor configured to change the state of a magnetic field emitted by the detector when the target substantially faces the detector. However, Barkhoudarian teaches a proximity sensor with a detector that emits a magnetic field and a target that alters the state of the magnetic field (para 14, 30-33; detector 10 produces a magnetic field by magnets and a moving element – the target – which alters the field to indicate proximity). It would have been obvious to one of ordinary skill in the art at the time of filing to make the at least one position sensor configured to change the state of a magnetic field emitted by the detector when the target substantially faces the detector, in order to measure proximity, as taught by Barkhoudarian. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case making the at least one position sensor configured to change the state of a magnetic field emitted by the detector when the target substantially faces the detector, yields predictable results.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0342942 (Smith) in view of US 4827248 (Crudden), and further in view of US 2016/0033358 (Hockaday).
Regarding claim 4, Smith in view of Crudden teaches the at least one position sensor is a proximity sensor with the detector secured to the fixed structure of the nacelle and the target secured to the movable structure (see rejection of claim 2 above), but fails to teach the at least one position sensor is an optical sensor, the detector configured to emit a luminous flux and the target configured to reflect the luminous flux. However, Hockaday teaches that it was well known in the art that position sensors may be optical, with a detector emitting a luminous flux (light), and a target reflecting the luminous flux (para 38; sensors/detector 24 emit light which is reflected off a moving target and back to the detector). It would have been obvious to one of ordinary skill in the art at the time of filing to make the at least one position sensor an optical sensor, the detector configured to emit a luminous flux and the target configured to reflect the luminous flux in order to measure proximity, as taught by Hockaday. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case making the at least one position sensor an optical sensor, the detector configured to emit a luminous flux and the target configured to reflect the luminous flux yields predictable results.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0342942 (Smith) in view of US 4827248 (Crudden), and further in view of US 6039747 (Shturman).
Regarding claim 5, Smith in view of Crudden teaches the at least one position sensor is a proximity sensor with the detector secured to the fixed structure of the nacelle and the target secured to the movable structure (see rejection of claim 2 above), but fails to teach the at least one position sensor is an electromechanical sensor, the detector comprising a contact lever and the target configured to actuate the contact lever when the target substantially faces the detector. However, Shturman teaches that it was well known in the art that position sensors may be an electromechanical sensor, the detector comprising a contact lever and the target configured to actuate the contact lever when the target substantially faces the detector (Fig 18-19; electromechanical position detector 270 with contact lever 274; target 244 actuates the contact lever when it faces the detector; col 15 ll. 26-51). It would have been obvious to one of ordinary skill in the art at the time of filing to make the at least one position sensor an electromechanical sensor, the detector comprising a contact lever and the target configured to actuate the contact lever when the target substantially faces the detector in order to measure proximity, as taught by Shturman. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case making the at least one position sensor an electromechanical sensor, the detector comprising a contact lever and the target configured to actuate the contact lever when the target substantially faces the detector yields predictable results.

Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0342942 (Smith) in view of US 4827248 (Crudden), and further in view of US 2010/0212286 (West) and US 10040563 (Pinto).
Regarding claim 10-11, Smith in view of Crudden fails to teach the fixed structure comprises a plurality of actuators, an upper guiding system for guiding the movable structure and positioned proximate to a mast intended to connect the nacelle to an aircraft wing, and a lower guiding system for guiding the movable structure substantially diametrically opposite to the upper guiding system, wherein the movable structure comprises a set of cascade vanes contained within an envelope defined by a fan cowl and by a fan casing of the turbojet engine during the direct jet operation of the nacelle, and a thrust reverser cowl secured to the set of cascade vanes, further wherein the plurality of actuators is configured to displace the movable structure during an activation thereof, wherein the at least one position sensor includes a linear position sensor of the LVDT type positioned proximate to at least one of the plurality of actuators, wherein the linear position sensor is positioned proximate to each of the plurality of actuators. However, West teaches that it was well known in the art that nacelles may comprise a plurality of actuators (Fig 3-4; actuators 22, 86, 88), an upper guiding system for guiding the movable structure and positioned proximate to a mast intended to connect the nacelle to an aircraft wing (para 38-39; pylon/mast 32 connecting nacelle to aircraft wing – see Fig 1; upper guiding system 40 proximate the mast guides movable cowl), and a lower guiding system for guiding the movable structure substantially diametrically opposite to the upper guiding system (lower guiding .

Allowable Subject Matter
Claims 6-9, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if all 112 rejections were overcome.
Response to Arguments
Applicant's arguments filed 9/21/21 have been fully considered but they are not persuasive. 
With regards to Applicant’s argument that “the Examiner fails to particularly point out where in Smith discloses [the claimed translating cowl that is displaceable in translation along an axis substantially parallel to a longitudinal axis of the nacelle]”, Examiner respectfully disagrees. As cited in the rejection, Figures 6-11 and paragraph 40 clearly show and describe the transcowl 602 translating along a longitudinal axis of the nacelle (Fig 6 shows stowed position; Fig 7 shows deployed position, translated along axis 701 of the nacelle; paragraph 40 states: “FIGS. 6 and 7 depict the thrust reverser system in its first and second positions” and “In the provided figures, transcowl 602 surrounds the thrust reverser centerline 701”). 
With regards to Applicant’s argument that “The recitation ‘at least one position sensor configured and arranged in the nacelle to detect a deformation of the movable structure exceeding a predetermined authorized deformation threshold,’ impliedly defines the location of the at least one position sensor relative to the portion of the nacelle whose deformation is to be detected”, Examiner asserts that no location is claimed. Of course, the position sensor must be “configured and arranged” to detect a deformation, but, as discussed in the rejection and Examiner’s rebuttal below, Smith’s sensor is also “configured and arranged” to detect deformation.
Applicant argues that the “sensors' ability to detect a failed lock does not imply that the sensors, without modifications, are also capable of detecting deformation” and that “Smith merely discloses using a sensor to detect a failed lock by measuring a gap. cause of the gap (failed lock or deformation) is irrelevant in this case because the sensors will detect the gaps and detect the difference in gap measurements, and therefore are “configured and arranged” to detect deformation. 
Applicant appears to recognize this by stating that “a lock could fail with or without any deformation”. In the case that the lock fails with deformation, the sensors of Smith would detect it be detecting the accompanying difference in the gaps. Therefore, the sensors of Smith meet the claim.
With regards to Applicant’s argument that “Smith does not disclose that the threshold of the gap relates to deformation of the nacelle, let alone whether the deformation exceeds a predetermined threshold of deformation”, Examiner respectfully asserts that the claim does not make any requirement of the threshold. It only defines what the sensor is “configured and arranged” to do. The claimed sensors are only defined by their intended use and do not differentiate from the sensors of Smith. In another example, a weight scale may be “configured and arranged” to measure the 
With regards to the “threshold”, the claim does not define any particular threshold, nor any particular action taken when the threshold is exceeded. The claim only defines “at least one position sensor configured and arranged to detect a deformation … exceeding a predetermined authorized deformation threshold.” The “threshold”, therefore, can be any number above zero deflection (or above a zero difference in gaps), which the sensors of Smith are configured and arranged to do. For example, where the sensors detect the difference in position as shown in Figure 9, that is construed as “detecting a deformation above a predetermined threshold”.
With regards to Applicant’s argument that “Smith does not disclose how and where the sensors are arranged”, Examiner respectfully disagrees. As discussed above, Smith explicitly teaches and shows the locations of the sensors, and how the locations enable the sensors to detect different gaps of the transcowl at different circumferential locations.
With regards to Applicant’s argument that “being proximate to something does not amount to being arranged within it”, Examiner respectfully disagrees. Fig 7 shows sensor 502 positioned inside the nacelle and coupled to the transcowl and the fixed structure 702.
With regards to Applicant’s argument that “Crudden provides no teaching of a position sensor that detects deformation of the movable structure”, Examiner asserts that Crudden was not cited for teaching the position sensor (since Smith teaches it). In In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741